DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 07/06/2022, on an application filed on 11/15/2019. Claims 1-15 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Remarks
Applicant's Amendment and Remarks (filed 07/06/2022) with respect to the 102 and 103 rejection of the claims are moot in view of the new ground(s) of rejection due to the amended limitations “a first connecting part that is welded to a surface of the first heat absorber to be electrically connected to the first heat absorber, a second connecting part that is welded to a surface of the second heat absorber to be electrically connected to the second heat absorber” in independent claims 1 and 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeru (JPH11238498A and Shigeru hereinafter).
Regarding claim 1, Shigeru discloses a bus bar (items 20, 30, 24  of Fig. 2 and ¶[0009-0012 & 0015] & abstract from Espacenet Translation shows and indicates bus bar 20_30_24 {bus bar 30 [indicated in ¶[0010-0012 & 0015]] welded to positive electrode cover 20 [indicated in ¶[0011 & 0015]] and negative electrode cup 24 [indicated in ¶[0009 & 0015]]}) comprising: a first heat absorber that is joined to an output terminal of a first battery (items 10, 20, 11 of Fig. 2 and ¶[0009_0011 & 0015] & abstract from Espacenet Translation shows and indicates first heat absorber 20 {positive electrode cover [indicated in ¶[0011]]} that is joined to output terminal 11 {positive electrode [indicated in  ¶[0009]]} of first battery 10-left {left cell 10 [indicated in the abstract and ¶[0009]]}); a second heat absorber that is joined to an output terminal of a second battery adjacent to the first battery (item 24 of Fig. 2 and ¶[0009 & 0015] & abstract from Espacenet Translation shows and indicates second heat absorber 24 {negative electrode cup} that is joined to output terminal 12 {negative electrode [indicated in ¶[0009]]} of second battery 10-right {right cell 10 [indicated in the abstract and ¶[0009]]}); and a main body that electrically connects the first heat absorber to the second heat absorber (item 30 of Figs. 2_4 and ¶[0011] from Espacenet Translation shows and indicates main body 30 {bus bar} that electrically connects first heat absorber 20 to second heat absorber 24), wherein the first heat absorber and the second heat absorber have a heat capacity larger than a heat capacity of the main body (Figs. 2_4 and ¶[0015] from Espacenet Translation is understood to show where first heat absorber 20 and second heat absorber 24 have a heat capacity larger than a heat capacity of main body 30 by virtue that the first heat absorber 20 and the second heat absorber 24 formed by copper are thicker than main body 30 formed of copper as seen in Fig. 2), the main body has a first connecting part that is welded to a surface of the first heat absorber to be electrically connected to the first heat absorber, a second connecting part that is welded to a surface of the second heat absorber to be electrically connected to the second heat absorber (item 40 of Fig. 2 & items 36A, 38A of Fig. 4B and ¶[0011_0013 & 0015] from Espacenet Translation shows and indicates where main body 30 has first connecting part 30_36A {rising point 36A [indicated in ¶[0013]] of bus bar 30} that is welded at the welded portion 40 {indicated in ¶[0011]} to the surface of the first heat absorber 20 to be electrically connected to the first heat absorber 20; and where main body 30 has second connecting part 30_38A {rising point 38A [indicated in ¶[0013]] of bus bar 30} that is welded at the welded portion 40 {indicated in ¶[0011]} to the surface of the second heat absorber 24 to be electrically connected to the second heat absorber 24), and a displacement absorber that is disposed between the first connecting part and the second connecting part and deforms in response to a relative displacement of the first battery and the second battery (item 34 of Fig. 4 & Fig. 2 and ¶[0012] from Espacenet Translation shows and indicates displacement absorber 34 {bent portion} that is disposed between first connecting part 30_36A and second connecting part 30_38A and deforms in response to the relative displacement of the first battery 10-left and the second battery 10-right {thermal expansion or deformation that can be absorbed by the bent portion 34}).

Regarding claim 2, Shigeru discloses a bus bar, wherein the first heat absorber and the second heat absorber have a thick part that is thicker than a thickness of the main body (Fig. 2 and ¶[0009-0012] from Espacenet Translation shows where first heat absorber 20 and second heat absorber 24 have a thicker part that is thicker than a thickness of main body 30 as seen in Fig. 2).

Regarding claim 3, Shigeru discloses a bus bar, wherein at least a part of the displacement absorber extends in a direction intersecting a stacking direction of the first battery and the second battery (Figs. 2_4 and ¶[0012] from Espacenet Translation is understood to indicate where displacement absorber 34 extends in a direction intersecting the stacking direction of the first battery 10-left and the second battery 10-right by virtue of the function of absorbing thermal expansion or deformation).

Regarding claim 5, Shigeru discloses a battery stack comprising: the bus bar according to claim 1; and a plurality of batteries that are electrically connected to each other via the bus bar (Fig. 2 and ¶[0009-0012 & 0014] and abstract from Espacenet Translation shows an indicates the battery stack of Fig. 2 that comprises bus bar 20_30_24 of rejected claim 1, where the plurality of first battery 10-left and the second battery 10-right are electrically connected to each other via the bus bar 20_30_24).
 
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeru.
Regarding claim 6, Shigeru discloses a battery stack (Fig. 2 and ¶[0009] & abstract from Espacenet Translation shows and item 10 of Fig. 2 and ¶[0009] & abstract from Espacenet Translation shows and indicates the plurality of first battery 10-left {left cell 10 [indicated in the abstract and ¶[0009]]} and second battery 10-right {right cell 10 [indicated in the abstract and ¶[0009]]} that are stacked); a first heat absorber that is joined to an output terminal of a first battery (items 20, 11 of Fig. 2 and ¶[0009_0011 & 0015] & abstract from Espacenet Translation shows and indicates first heat absorber 20 {positive electrode cover [indicated in  ¶[0011]]} that is joined to output terminal 11 {positive electrode [indicated in  ¶[0009]]} of first battery 10-left); a second heat absorber that is joined to an output terminal of a second battery adjacent to the first battery (items 24, 12 of Fig. 2 and ¶[0009 & 0015] & abstract from Espacenet Translation shows and indicates second heat absorber 24 {negative electrode cup} that is joined to output terminal 12 {negative electrode [indicated in ¶[0009]]} of second battery 10-right); and a bus bar that electrically connects the first heat absorber to the second heat absorber (item 30 of Fig. 2 and ¶[0009-0012 & 0015] & abstract from Espacenet Translation shows and indicates bus bar 30 {indicated in ¶[0010-0012]}  that electrically connects first heat absorber 20 to second heat absorber 24), wherein the first heat absorber and the second heat absorber have a heat capacity larger than a heat capacity of the bus bar (Figs. 2_4 and ¶[0015] from Espacenet Translation is understood to show where first heat absorber 20 and second heat absorber 24 have a heat capacity larger than a heat capacity of bus bar 30 by virtue that the first heat absorber 20 and the second heat absorber 24 formed by copper are thicker than bus bar 30 formed of copper as seen in Fig. 2), and the bus bar has a first connecting part that is welded to a surface of the first heat absorber to be electrically connected to the first heat absorber, a second connecting part that is welded to a surface of the second heat absorber to be electrically connected to the second heat absorber (item 40 of Fig. 2 & items 36A, 38A of Fig. 4B and ¶[0011_0013 & 0015] from Espacenet Translation shows and indicates where bus bar 30 has first connecting part 30_36A {rising point 36A [indicated in ¶[0013]] of bus bar 30} that is welded at the welded portion 40 {indicated in ¶[0011]} to the surface of the first heat absorber 20 to be electrically connected to the first heat absorber 20; and where bus bar 30 has second connecting part 30_38A {rising point 38A [indicated in ¶[0013]] of bus bar 30} that is welded at the welded portion 40 {indicated in ¶[0011]} to the surface of the second heat absorber 24 to be electrically connected to the second heat absorber 24), and a displacement absorber that is disposed between the first connecting part and the second connecting part and deforms in response to a relative displacement of the first battery and the second battery (item 34 of Fig. 4 & Fig. 2 and ¶[0012] from Espacenet Translation shows and indicates displacement absorber 34 {bent portion} that is disposed between first connecting part 30_36A and second connecting part 30_38A and deforms in response to the relative displacement of the first battery 10-left and the second battery 10-right {thermal expansion or deformation that can be absorbed by the bent portion 34}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeru, as detailed in the rejection of claim 1 above, in view of Yong (KR20060018326A and Yong hereinafter).
Regarding claim 13, Shigeru discloses a bus bar, comprising the first heat absorber and the first battery, and the second heat absorber and the second battery (Figs. 2_4 and ¶[0009_0011 & 0015] & abstract from Espacenet Translation shows first heat absorber 20 and first battery 10-left, and second heat absorber 24 and second battery 10-right). 
However, Shigeru does not disclose an insulator disposed between the heat absorber and the battery.
Yong discloses an insulator disposed between the heat absorber and the battery (items 30, 11, 20 of Fig. 5 and Description lines 156-158 & 164-171 & claim 2 from Espacenet Translation shows and indicates insulator 30 {insulating member} disposed between heat absorber 20 {connector} and battery 11 {unit cell}; therefore, Shigeru will have a bus bar that further comprises the first insulator that is disposed between the first heat absorber and the first battery, and the second insulator that is disposed between the second heat absorber and the second battery by incorporating the battery insulating member structure of Yong).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an insulator disposed between the heat absorber and the battery into the device of Shigeru. One would have been motivated to take the bus bar of Shigeru and have the insulator be disposed between the heat absorber and the battery in order to reliably prevent energization that may occur in the gap between the heat absorber and the cap assembly battery terminal, indicated by Yong in lines 170-171, in the bus bar of Shigeru.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shigeru in view of Yong, as detailed in the rejection of claim 13 above, as evidenced by NPL "List of thermal conductivities - Wikipedia_pages 1-16_Feb 2017" (NPL "List" hereinafter) and NPL "Thermal Insulation Handbook_pages 1-58_Apr 2001"  (NPL "Thermal" hereinafter).
Regarding claim 14, modified Shigeru discloses a bus bar, wherein the first insulator and the second insulator have a thermal conductivity lower than thermal conductivities of the first heat absorber and the second heat absorber (Shigeru: Figs. 2_4 and ¶[0009_0011 & 0015] & abstract from Espacenet Translation shows first heat absorber 20 and second heat absorber 24; Yong: Fig. 5 and Description lines 156-158 & 164-171 & claim 2 from Espacenet Translation shows and indicates insulator 30 disposed between heat absorber 20; therefore, is understood that modified Shigeru will have a bus bar where the first insulator and the second insulator will have a thermal conductivity that is lower than thermal conductivities of the first heat absorber and the second heat absorber, as evidenced by thermal conductivity of NPL "List" and by the thermal conductivity of NPL "Thermal").

Allowable Subject Matter
Claims 4, 7-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the primary reason for allowance is due to a bus bar, wherein at least a part of the displacement absorber overlaps the first heat absorber and the second heat absorber as viewed from the stacking direction of the first battery and the second battery.
Regarding claim 7, the primary reason for allowance is due to a battery stack further comprising a voltage detector that has a plurality of voltage detection lines and detects voltages of the plurality of batteries, wherein the plurality of voltage detection lines each contact one of a plurality of the displacement absorbers of a plurality of the bus bars.
Regarding claim 8, the primary reason for allowance is due to the dependency on claim 7.
Regarding claim 9, the primary reason for allowance is due to the dependency on claims 8 and 7.
Regarding claim 10, the primary reason for allowance is due to a bus bar further comprising a voltage detector that has a plurality of voltage detection lines and detects voltages of the plurality of batteries, wherein the plurality of voltage detection lines each contact one of a plurality of the displacement absorbers of a plurality of the bus bars.
Regarding claim 11, the primary reason for allowance is due to the dependency on claim 10.
Regarding claim 12, the primary reason for allowance is due to the dependency on claims 11 and 10.
Regarding claim 15, the primary reason for allowance is due to a bus bar, wherein the displacement absorber is bent downwardly from the first connecting part and the second connecting part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847